DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-17 are pending.
	The prior art submitted on 11/5/21, 11/17/21, 12/6/21, 2/16/22, 4/7/22, and 9/6/22 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US 2013/0346348 A1) in view of Vijayanarasimhan et al. 
(US 2020/0215686 A1).
As per claim 1, Buehler et al. disclose a method implemented by one or more processors, the method comprising: receiving, via at least one microphone of a robot, spoken natural language user interface input provided by a user (see at least [0046-0053] disclose user teaching robot using sound or speech); processing the spoken natural language user interface input to determine that the spoken
natural language user interface input conforms to a particular object type or identification (see at least [0018-0019], and [0058], all para. disclose receiving user feedback related to the identification).  It would have been obvious the user feedback related to the identification implies the user input conforms to a particular classification.  Buehler et al. also disclose determining, based on processing vision sensor data using one or more neural network models locally stored on the robot, that an object in an environment of the robot has the particular type or class (see at least [0060-0063], [0067-0068], and [0080]); in response to determining that the spoken natural language user interface input conforms to the particular classification and determining that the object has the particular classification:
providing control commands to one or more actuators of the robot to perform a
robotic action directed toward the object, wherein the robotic action comprises moving one or more components of the robot closer toward the object (see at least [0076-0080] disclose once the robot has received the user’s confirmation approval of the selected object, the robot execute the action to pick up the object); and
during performance of the robotic action directed toward the object, rendering, via
at least one user interface output device of the robot, natural language user interface output that includes the particular classification (see at least [0046-0051]).  To modify the teach of Buehler et al. about the user interface conforms to a particular classification, another reference to Vijayanarasimhan et al. also disclose a method implemented by one or more processors, the method comprising: receiving, via at least one microphone of a robot, spoken natural language user interface input provided by a user (see at least [0010]), processing the spoken natural language user interface input to determine that the spoken
natural language user interface input conforms to a particular object type or identification (see at least [0005] disclose a user may provide user interface input that indicates a particular object having a classification of “spoon”; and para. [0068-0072]), determining, based on processing vision sensor data using one or more neural network models locally stored on the robot, that an object in an environment of the robot has the particular type or class (see at least [0051-0053]); 
in response to determining that the spoken natural language user interface input conforms to the particular classification and determining that the object has the particular classification: providing control commands to one or more actuators of the robot to perform a robotic action directed toward the object, wherein the robotic action comprises moving one or more components of the robot closer toward the object (see at least [0073-0077]); and during performance of the robotic action directed toward the object, rendering, via at least one user interface output device of the robot, natural language user interface output that includes the particular classification (see at least [0087-0090]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining processing the spoken natural language user interface input to determine that the spoken natural language user interface input conforms to a particular classification for training robot to perform desired tasks correctly.
	As per claim 2, Buehler et al. disclose the rendering comprises visually rendering the natural language user interface output via a display of the at least one user interface output device of the robot (see at least [0022-0024]).
	As per claim 3, Buehler et al. disclose the natural language user interface output further includes an indication of the robotic action (see at least [0018-0020] disclose receiving user feedback related to the identification object).
	As per claims 4-5, Buehler et al. disclose the rendering further comprises speaking the natural language user interface output via a speaker of the at least one user interface output device of the robot (see at least [0049-0053]).
	As per claim 6, Buehler et al. do not disclose training example.  However, Vijayanarasimhan et al. disclose generating a training example that includes:
an instance of vision sensor data from during performance of the robotic action, wherein including the instance of vision sensor data in the training example is based on determining the instance of vision sensor data captures the object, and
the particular classification (see at least [0019-0024] disclose first vision sensor generating the images for the training examples).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.
	Also, as per claim 7, Vijayanarasimhan et al. disclose using the training example in refining the processing to determine the particular classification (see at least [0068-0072]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.
	As per claim 8, Vijayanarasimhan et al. also disclose receiving, in response to providing the natural language user interface output, user interface input; and
determining that the user interface input indicates a correction to the robotic action directed toward the object (see at least [0005], [0010], and [0051-0053]);
wherein generating the training example is in response to determining that the
user interface input indicates a correction to the robotic action directed toward the object (see at least [0068-0072])
Claims 9-17, are robot claims corresponding to method claims 1-8 above.  Therefore, they are rejected for the same rationales set forth as above.
				Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Odhner et al. (11173602)
	. Stallman et al. (10360531)
	. Chen et al. (10228680)
	. Mizutani et al. (8731276)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664